DETAILED ADVISORY OFFICE ACTION

The Applicant provided a proposal amendment, filed on 6/6/2022, that introduces the following new issues requiring new searches and considerations:

    PNG
    media_image1.png
    214
    963
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    1019
    media_image2.png
    Greyscale


US 5433622 teaches a connection assembly having  two connected components (10, 7). One component (10) of the two connected components is configured with deformable protruding portions (16) deformably spans the gap that is defined between inner peripheral surface component (10) and the outer peripheral surface of the other connected component (7) to create  tightly compressed and deformed connection, with all air being forced off; thus, greatly increases resistance to arcing and passage of stray currents (see col. 3 lines 16-25).  Thus, in combination with the prior art refs, applied in the Final Office Action, it would have been obvious to an artisan to apply the US 5433622 important teaching concept to configure the insulating member and the battery terminal as in the proposal amendment.  Doing so would provide a tightly compressed and deformed connection for greatly increasing resistance to arcing and passage of stray currents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834